Per Curiam.
Upon the issue made by the filing of a caveat to an application to probate a will a verdict was returned in favor of the caveatrix, after which the propounder moved for a new trial, which the court denied, and the movant excepted. The motion contained the general grounds, and a number of special grounds complaining of the admission of evidence. Upon a careful considera*489tion of the record, this court is of the opinion that the evidence was sufficient to authorize the verdict, and that none of the special grounds of the motion for a new trial disclose such error as to require a reversal of the judgment overruling it.

Judgment affirmed.


All the Justices concur.

Russell, C. J., concurs in the result.